DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 19 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to search groups I and II together.  After further analysis of claims 1 and 10, a search covering both groups can be done concurrently.  Consequently groups I and II are being examined on the merits and claims 1-17 are active.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 28 November 2018 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

BATCHO (Organic Syntheses, 1985, 63, 214) describes that the cyclization is a two-step process that requires the presence of a nitro group (page 214).  Based on the intermediate formed from oxidative cleavage with ozone, a nitro group is required to be present.  

    PNG
    media_image1.png
    232
    440
    media_image1.png
    Greyscale

It is noted that methods A and B in the specification (page 10, line 23 to page 11, line 26) show the cyclization occurs with DMF-DMA.  This limitation is not part of the claim and consequently does not limit the metes and bounds of the claims.
VASUDEVAN (European Journal of Organic Chemistry, 2015, 7433-7437, cited in IDS) describes a process in which 2-(1H-indol-3-yl)-N-phenylacetamide is converted to 4-oxo-N-phenyl-1,4-dihydroquinoline-3-carboxamide.  

    PNG
    media_image2.png
    525
    379
    media_image2.png
    Greyscale

	Based on scheme 2 of Vasudevan, the intermediate of indole acetic ester 1 is shown below.  It is unclear how the cyclization is occurring because there is no nitro group present.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 7, the phrase "like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Claim 7 is unclear because the word like is interpreted as “for example:  The listed reagents are not limited to what is recited in the claim.  Additionally, the use of the word “like” is similar to a derivative.  Without proper guidance to how N, N-dimethylformamide is modified and still considered within the metes and bounds of the term “like”, the claim is unclear.   See MPEP § 2173.05(d).
Conclusion
Claims 1-17 are not allowable.
VASUDEVAN (European Journal of Organic Chemistry, 2015, 7433-7437) describes different processes (scheme 2, page 7434; scheme 3, page 7436).  These processes neither anticipate nor render obvious a process of instant claim 1 or 10 because scheme 3 (page 7436) is not done with Leimgruber-Batcho conditions and scheme 2 is done at a temperature range of -78°C to room temperature.


    PNG
    media_image2.png
    525
    379
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    211
    329
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NOBLE E JARRELL/Primary Examiner, Art Unit 1699